NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              SEP 03 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JEROME NORMAN SCOTT, Sr.,                        No. 10-55423

              Petitioner - Appellant,            D.C. No. 5:09-cv-01554-GAF-CT

  v.
                                                 MEMORANDUM*
SYLVIA H. GARCIA, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                       Argued and Submitted August 5, 2014
                               Pasadena, California

Before: REINHARDT, WARDLAW, and CALLAHAN, Circuit Judges.

       Jerome Norman Scott, Sr., appeals the district court’s decision denying his

petition seeking a writ of habeas corpus. Scott contends that the evidence was




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
insufficient to support his conviction for first degree murder. We have jurisdiction

pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.1

      “[E]vidence is sufficient to support a conviction so long as ‘after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’”

Cavazos v. Smith, 132 S. Ct. 2, 6 (2011) (per curiam) (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). Moreover, on habeas review, we may only overturn a

state court decision rejecting a sufficiency of the evidence challenge “if the state

court decision was ‘objectively unreasonable.’” Id. at 4 (quoting Renico v. Lett,

559 U.S. 766, 773 (2010)).

      Under California law, first degree murder includes murder perpetrated by

any “kind of willful, deliberate, and premeditated killing.” Cal. Penal Code § 189.

The California courts have found that a wide variety of conduct may constitute

evidence of planning, motive, and manner of killing indicative of premeditation

and deliberation. See, e.g., People v. Koontz, 46 P.3d 335, 362 (Cal. 2002)

(concluding that a “defendant’s arming himself and following the victim”

constituted evidence of planning and that the defendant’s “firing a shot at a vital

      1
        Because the parties are aware of the facts, procedural events and applicable
law underlying the dispute, we recite only such information as is necessary to
explain our decision.

                                           2
area of the body at close range, then preventing the witness from calling an

ambulance” constituted manner of killing evidence); People v. Cruz, 605 P.2d 830,

833, 836 (Cal. 1980) (concluding that a defendant’s motive to kill could be inferred

based on evidence of a family relationship and “pent-up resentment toward” the

victims). Additionally, the defendant’s conduct here after the killing may be

considered. See People v. Perez, 831 P.2d 1159, 1165 (Cal. 1992) (indicating that

the defendant’s conduct after the killing constituted facts that a jury could

reasonably consider in relation to the manner of killing).

      Here, the evidence indicated that Scott was knowledgeable about firearms,

had been involved in one or more transactions with the victim, had brought a

loaded (though possibly defective) revolver to a confrontation with the victim,

removed the gun from a pouch, aimed it at the victim’s face, and pulled the trigger

until it fired. After shooting the victim, Scott did not express any surprise, regret,

or concern for the victim. Instead, he aimed the gun at the witness and eventually

fired an additional shot. These facts constitute evidence of planning, motive, and

manner of killing that a rational trier of fact could find are sufficient to support a

first degree murder conviction under California law. Consequently, the state court

did not make an “objectively unreasonable” decision in rejecting Scott’s




                                           3
sufficiency of the evidence challenge.2 See Cavazos, 132 S. Ct. at 4 (internal

quotation marks omitted).

      AFFIRMED.




      2
          Scott’s request to expand the certificate of appealability is denied.

                                            4